PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/649,557
Filing Date: 4 Jun 2015
Appellant(s): ROBINSON et al.



__________________
Thomas Hoxie
For Appellant


EXAMINER’S ANSWER





This is in response to the Appeal brief filed March 9, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated December 8, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims:
Claims 1, 3, 4, 13-22, 24, 25, 28, 31, 32, 35, 38, 55, and 56 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prencipe et al. (WIPO International Patent Application Pub. No WO 2009/099452), in view of Joziak et al. (U.S. Patent Application Pub. No. 2009/0238769), and further in view of Winston et al. (U.S. Patent No. 5,330,748).
(2) Response to Argument
Appellant's arguments in the Appeal brief filed March 9, 2021 have been fully considered but they are not found persuasive:
i) Appellant contends that “the Office has not provided sufficient motivation to combine Prencipe, Joziak, and Winston because it has not demonstrated there would have been a reasonable expectation that the combination would effectively increase foaming volume”; that while Joziak generally discloses that their “composition can contain a zinc ion source or a basic amino acid”, “Joziak does not teach or suggest compositions with zinc oxide and arginine…so it is not clear how Joziak could motivate one of skill in the art to incorporate Poloxamer 407 into the Appellant’s claimed composition”; that “Prencipe merely discloses that Pluronics, generally, are a suitable genus of nonionic surfactants” but “does not teach or suggest specifically using Poloxamer 407”; that “the cited art does not address the problem to be solved”, which is “combining a basic amino acid with a zinc ion source in a way that does not have a severe adverse impact on the foaming properties of the formulation”, and “therefore, the solution cannot be obvious” particularly since “the examples of Joziak are free of any zinc ion source, and Joziak does not address this problem specifically”.
The Examiner, however, would like to point out the following:
1. The Patent Trial and Appeal Board (PTAB), in the decision on the previous appeal in the present application, which was mailed March 31, 2020, stated “we agree with and adopt the Examiner’s findings of fact, and determine that the Examiner has presented a prima facie case of obviousness with respect to the appealed claims” (PTAB decision, page 4). Moreover, PTAB stated “the Examiner’s prima facie case was appropriately grounded in the teachings of the prior art” (PTAB decision, page 5). 
2. Prencipe, not Joziak, is the primary reference. Joziak is merely a secondary reference which teaches, as PTAB notes, that “anionic surfactants can irritate the oral cavity, and that a foaming agent comprising a nonionic surfactant, free of any anionic surfactant, produces a foam quality that is just as good as, if not superior to, the foam produced with an anionic surfactant, and does not irritate the oral cavity” (PTAB decision, pages 3-4). As PTAB further explains, “Prencipe teaches dentifrice compositions containing a basic amino acid, a source of zinc ions, calcium carbonate, and anionic, cationic, nonionic or zwitteriionic surfactants” (PTAB decision, page 7). Hence, “Prencipe discloses a composition similar to that claimed, except it does not specifically exclude anionic surfactants, or specifically teach zinc oxide” (PTAB decision, 
3. One of ordinary skill in the art, in following the teachings of the cited prior art as put forth in the prior art rejection, would thus arrive at the presently claimed composition. Since the composition is the same, the properties must be the same as well, including “increased comparative units of foaming volume relative to oral care compositions comprising sodium lauryl sulfate, arginine, and zinc oxide”. 
ii) Appellant contends that “the specification specifically demonstrates unexpected advantages”, that “the Examiner is required to take into account the data presented in the examples” but “the Office does not appear to have given this data adequate consideration”, that “the data…demonstrates that the foam reduction effect  of including both a basic amino acid and a zinc ion source in calcium carbonate containing oral care compositions is mitigated by using a poloxamer nonionic surfactant and/or a betaine zwitterionic surfactant”, that “dependent claims 24 and 25 require that the zinc ion source is in an amount of from 0.5 to 3 wt% (claim 24) or 1 to 2 wt% (claim 25)” and “1 wt% ZnO and 1wt% poloxamer 407 yields one of the highest foaming volumes…of any of the formulations provided in the table”; that “none of Joziak, Prencipe, or Winston teach or suggest the specific combination of zinc oxide and poloxamer 407 – much less at these particular weight ranges”; and “in contrast, polysorbate 20 nonionic surfactant…provides significantly worse foam volume”.  
The Examiner, however, would like to point out the following:

2. PTAB, in the decision on the previous appeal in the present application, which was mailed March 31, 2020, stated “we agree with the Examiner that Appellant has not demonstrated that the foam volume results reported in the Specification are unexpected” (PTAB decision, page 9). Even more to the point in addressing Appellant’s present assertion, PTAB stated “we are not persuaded by this argument” that “the results are unexpected because the beneficial effect of a poloxamer nonionic surfactant and/or a betaine zwitterionic surfactant in a composition containing calcium carbonate, a 
3. As PTAB further explained, “Joziak expressly teaches that a foaming agent comprising nonionic and zwitterionic surfactants may replace foaming agents containing anionic surfactants and that the foam from the nonionic and zwitterionic surfactants is equivalent to, or may even be superior to, similar compositions containing one or more anionic surfactants”, adding that “while Joziak does not expressly disclose foam results for a composition meeting all limitations of the claim, we agree with the Examiner that one of ordinary skill in the art would still expect the foam from the…nonionic…and zwitterionic surfactants to be equivalent to or superior to the foam from the anionic surfactant in such compositions, in view of the broad teaching in paragraph 0004. If the expectation is at least equivalent to or superior to, a finding of superior to is not necessarily such a dramatic surprise sufficient to overcome the compelling case of prima facie obviousness” (PTAB decision, pages 9-10). Furthermore, PTAB stated “we also agree with the Examiner that even assuming, arguendo, at least some aspect of surprise in the results set forth in the Specification, in weighing the evidence of prima facie obviousness against the evidence of unexpected results, the scales would appear to tip in favor of the case for prima facie obviousness” since “one of ordinary skill in the art, in view of the teachings of Joziak, would be strongly compelled to employ e.g. a nonionic surfactant, or the combination of a nonionic surfactant and a zwitterionic surfactant, instead of an anionic surfactant, in the Prencipe dentifrice composition for sensitive teeth to eliminate the oral irritation caused by the use of anionic surfactants” (PTAB decision, page 10). 

5. Joziak does not expressly say anything at all about polysorbate 20, nor would one of ordinary skill in the art recognize Poloxamer 407 and polysorbate 20 to necessarily be such equivalent surfactants that one could generally and readily substitute for the other in all settings. Without question, one of ordinary skill in the art, in following the teachings of Prencipe in view of Joziak, would certainly be motivated to employ Poloxamer 407, Joziak’s most preferred nonionic surfactant, particularly since Prencipe, the cited primary reference, also expressly discloses that Pluronics (i.e. poloxamers) are a suitable genus of nonionic surfactants. Although Prencipe does disclose polysorbate 20 in the paragraph addressing zwitterionic surfactants, Joziak, which is expressly concerned with foam quality, chiefly prefers Poloxamer 407 and says nothing about polysorbate 20. Therefore, Applicant’s finding that Poloxamer 407 provides superior foam compared to polysorbate 20 is also not sufficient to overcome the compelling case of prima facie obviousness.
For the above reasons, it is believed that the rejections should be sustained.

/DAVID BROWE/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        
Conferees:
 /JOHANN R RICHTER/ Supervisory Patent Examiner, Art Unit 1617                                                                                                                                                                                                       
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.